DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, drawn to a composition, classified in CPC C09G1/02.
II.	Claims 14-22, drawn to a method, classified in CPC H01L21/30625
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed in Invention I can be used in a materially different process of using that product such as for polishing a layer that does not comprises silicon.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions require a different field of search (for example, searching different classes/groups or electronic resources, or employing different search queries); and
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Thomas Omholt on October 12, 2022, a provisional election was made without traverse to prosecute the invention of I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office Action.  Claims 14-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer et al. (US20100081279).
Regarding claim 1, Palmer discloses a chemical mechanical polishing composition (paragraph 0052) comprising: an aqueous based liquid carrier (paragraph 0053); abrasive particles dispersed in the liquid carrier (paragraphs 0053 and 0061); about 0.1 weight percent to about 2 weight percent of a dipolar aprotic solvent (ethyl acetate, paragraph 0064); and a pH in a range from about 8 to about 10 (paragraph 0066).
Regarding claim 2, Palmer discloses wherein the dipolar aprotic solvent is ethyl acetate (paragraph 0064).
Regarding claim 5, Palmer discloses one or more organic carboxylic acids (paragraph 0067).
Regarding claim 6, Palmer discloses one or more polyaminocarboxylic acids (paragraph 0057).
Regarding claim 7, Palmer discloses one or more tetraalkylammonium salts (paragraph 0070).
Regarding claim 9, Palmer discloses one or more nitrogen containing heterocyclic compounds (paragraph 0068).
Regarding claim 10, Palmer discloses wherein the abrasive particles comprise colloidal silica abrasive particles (paragraph 0061).
Regarding claim 11, Palmer discloses one or more tetraalkylammonium salts (paragraph 0070); one or more polyaminocarboxylic acids (paragraph 0057); and one or more nitrogen containing heterocyclic compounds (paragraph 0068).
Regarding claim 12, Palmer discloses potassium hydroxide (paragraph 0066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Palmer et al. (US20100081279).
Regarding claim 4, Palmer discloses from about 0.1 weight percent to about 2 weight percent of the dipolar aprotic solvent (paragraph 0064), which overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US20100081279) as applied to claim 1 above, in view of Numata et al. (EP3605588).
Regarding claim 4, Palmer is silent about the composition comprising one or more aminophosphonic acids.  However, Palmer discloses that the composition comprises at least one metal chelating agent (paragraph 0057).  Palmer also gives an example of chelating agent being an aminocarboxylic acid such as ethylenediaminetetraacetic acid (paragraph 0057).  In addition, Numata teaches that examples of metal chelating agents include an aminocarboxylic acid such as ethylenediaminetetraacetic acid and an organic phosphonic acid such as 2-aminoethylphosphonic acid (paragraphs 0048-0049).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use 2-aminoethylphosphonic acid as taught by Numata as a metal chelating agent in the composition of Palmer, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US20100081279) as applied to claims 1 and 11 above, in view of Reiss et al. (US20150102012).
Regarding claims 3 and 13, Palmer is silent about wherein the dipolar aprotic solvent is dimethyl sulfoxide.  However, Palmer discloses wherein the dipolar aprotic solvent is ethyl acetate (paragraph 0064).  Palmer also discloses that the solvent is an examples of water-miscible solvents include ethyl acetate, methanol, ethanol and propanol (paragraph 0064).  In addition, Reiss teaches that examples of water-miscible solvents include dimethyl sulfoxide, ethyl acetate, methanol, ethanol, propanol (paragraph 0036).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use dimethyl sulfoxide as taught by Reiss as a water-miscible solvent in the composition of Palmer, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713